 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     STRIKE 3 HOLDINGS, LLC,                               Case No.: 2:19-cv-01071-JCM-NJK
11
            Plaintiff(s),                                                ORDER
12
     v.
13
     JOHN DOE SUBSCRIBER ASSIGNED IP
14   ADDRESS 71.38.92.237,
15          Defendant(s).
16         The law firm representing Plaintiff telephoned the undersigned’s chambers twice regarding
17 orders issued in this case.      Counsel is reminded that the local rules prohibit ex parte
18 communications. Local Rule IA 7-2(b). To the extent counsel has a docketing or clerical question,
19 any communication should be directed to the Clerk’s Office and not to chambers. To the extent
20 counsel otherwise seeks relief from or clarification of an order or notice that has issued, a proper
21 written request must be filed on the docket. FAILURE TO COMPLY WITH THIS ORDER
22 MAY RESULT IN THE IMPOSITION OF SANCTIONS.
23         IT IS SO ORDERED.
24         Dated: September 25, 2019
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
